Exhibit 10.20

ADMINISTRATIVE SERVICES AGREEMENT

THIS AGREEMENT dated as of November 20, 2006 by and between WCM Pool LLC (the
“Company”) and Preferred Investment Solutions Corp. (“Preferred”).

WHEREAS, the Company has been formed in order to permit certain “commodity
pools” to consolidate their trading pursuant to the to the Diversified Program
of Winton Capital Management Limited, United Kingdom company (the “WCM Program”)
by investing as Members in the Company, which will open a single WCM Pool LLC
Account which will trade pursuant to the WCM Program, rather than each Member
maintaining individual trading accounts with the WCM Program in each such
Member’s name; and

WHEREAS, the Company and Preferred desire to set forth and memorialize their
agreement with respect to the administrative services to be provided by
Preferred to the Company and the consideration to be paid to Preferred by the
Company therefor.

NOW, THEREFORE, the parties hereto agree as follows:

1. Administrative Services; Delegation, Limitation of Liability. Preferred
agrees to provide to the Company the administrative services set forth on
Exhibit A hereto. Preferred may delegate its duties hereunder to its affiliates
or to third-party service providers (each an “Additional Service Provider”).
Preferred shall incur no liability with respect to administrative services
provided to the Company by any Additional Service Provider, provided Preferred
has exercised reasonable care in selecting such Additional Service Provider.

2. Fee. In consideration of the administrative services to be provided hereunder
by Preferred to the Company, the Company shall pay to Preferred, in arrears, as
of the end of each month, an administrative services fee in an amount to be
agreed from time to time between the Company and Preferred to be equal to the
aggregate amount of any and all out-of-pocket costs incurred by Preferred in
connection with the performance of its obligations hereunder and the costs to
Preferred associated with making its personnel available from time to time to
perform such services, including salary and other overhead costs and expenses.

3. Limitation of Authority. This Agreement shall in no respect extend
Preferred’s authority to act on behalf of or manage the Company beyond the
authority to do so granted to Preferred in the Organization Agreement of the
Company dated as of November 20, 2006.

4. Possible Role as “Commodity Pool Operator”. If required by the Commodity
Futures Trading Commission, Preferred shall identify itself as and assume the
role of “commodity pool operator” of the Company and shall assume full
responsibility for all reporting and record-keeping compliance with respect
thereto.

5. Liability of Covered Persons. Preferred and its affiliates and any officer,
director, employee or agent of any of them (collectively, the “Covered Persons”)
shall have no liability to the Company for any loss suffered by the Company
which arises out of any action or inaction of such Covered Person in connection
with the performance by Preferred of its obligations and duties under this
agreement undertaken in good faith in the reasonable belief that such course of
conduct was in the best interests of the Company and such course of conduct did
not constitute negligence or misconduct of such Covered Person.

6. Indemnification.

(a) Each Covered Person shall be indemnified by the Company against any losses,
judgments, liabilities, expenses and amounts paid in settlement of any claims
sustained by it in connection with such Covered Person’s services to the Company
hereunder, provided that (i) such Covered Person was acting in good faith in the
reasonable belief that such course of conduct was in the best interests of the
Company and such liability or loss was not the result of negligence, misconduct
or a breach of this Agreement on the part of such Covered Person and (ii) any
such indemnification will only be recoverable from the assets of the Company.

(b) Expenses incurred in defending a threatened or pending civil, administrative
or criminal action, suit or proceeding against any Covered Person shall be paid
by the Company in advance of the final disposition of such action, suit or
proceeding if (i) the legal action relates to the performance of duties or
services by such Covered Person hereunder; (ii) the legal action is initiated by
a third party who is not a member of the Company or the legal action is
initiated by the Company and a court of competent jurisdiction specifically
approves such advance; and (iii) such Covered Person undertakes to repay the
advanced funds with interest to the Company in cases in which it is determined
not to be entitled to indemnification under this Section 6.



--------------------------------------------------------------------------------

7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LOCAL, INTERNAL LAWS OF THE STATE OF DELAWARE; PROVIDED,
HOWEVER, THAT CAUSES OF ACTION FOR VIOLATION OF THE FEDERAL OR STATE SECURITIES
LAWS SHALL NOT BE GOVERNED BY THIS SECTION 5. IN PARTICULAR, THIS AGREEMENT IS
INTENDED TO COMPLY WITH THE REQUIREMENTS OF THE DELAWARE LIMITED LIABILITY
COMPANY ACT, 6 DEL. C. §18-101 ET SEQ. (THE “ACT”) AND THE CERTIFICATE OF
FORMATION. IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE PROVISIONS OF THIS
AGREEMENT AND THE MANDATORY PROVISIONS OF THE ACT OR ANY PROVISION OF THE
CERTIFICATE OF FORMATION, THE ACT AND THE CERTIFICATE OF FORMATION, IN THAT
ORDER OF PRIORITY, WILL CONTROL

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto duly set forth their hand.

 

      PREFERRED INVESTMENT SOLUTIONS CORP. By:     /s/ Esther E. Goodman    
Name: Esther E. Goodman    

Title:   Senior Executive Vice President and

              Chief Operating Officer

  WCM POOL LLC   By:   Diversified Futures Fund LP, a Member     By:  

Preferred Investment Solutions Corp.,

its General Partner

    By:   /s/ Esther E. Goodman       Name:   Esther E. Goodman       Title:  
Senior Executive Vice President and         Chief Operating Officer   By:  
Diversified Futures Trust I, a Member     By:   Preferred Investment Solutions
Corp.,       its Managing Owner     By:   /s/ Esther E. Goodman       Name:  
Esther E. Goodman       Title:   Senior Executive Vice President and        
Chief Operating Officer   By:   Kenmar Global Trust, a Member     By:  
Preferred Investment Solutions Corp.,       its Managing Owner     By:   /s/
Esther E. Goodman       Name:   Esther E. Goodman       Title:   Senior
Executive Vice President and         Chief Operating Officer



--------------------------------------------------------------------------------

EXHIBIT A

ADMINISTRATIVE SERVICES TO BE PROVIDED BY PREFERRED

 

  •  

Tax and financial accounting services.

 

  •  

Such other administrative services as the Company may from time to time request.